DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20080000719) in view of Melton Jr. (4962929).  
Jones discloses a main body 10, as best seen in Figure 1, comprising a rope 12, having a first end and a second end, the eye loop 16, being configured to engage the first bridge loop, 
but fails to disclose the main body having a splice therein, the first portion extending through the second portion of the main body and fails to disclose a distance between the first and second ends being less than 2.0 inches.  

    PNG
    media_image1.png
    512
    754
    media_image1.png
    Greyscale

the rope comprising a first portion 14, including the first end 28, and a second portion 16, including the second end 26, the first portion 14, extending through the second portion 16, of the main body such that the first end is positioned within the second portion adjacent to the second end, a distance between the first and second ends being less than 2.0 inches, as best seen in Figure 11 (note that the ends of 14 and 16 are at the same point therefore less than 2 inches). The use of a spliced rope is used in the art to enhance the sturdiness, comfortability and aesthetics of the equipment component by providing a desired color and layering to improve the durability and 
Regarding claim 2 Jones discloses wherein the rope has a length from the first end to the second end between 72.0 inches and 126.0 inches, as recited in paragraph [0018].  
Regarding claim 3 Jones discloses wherein a distance of the eye loop to the second end is between 24.0 inches and 40.0 inches, as recited in paragraph [0018]. Note that eye 16 can be slid to any distance along the strap /rope 12 included but not limited to 24-40 inches form the second end.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20080000719) in view of Melton Jr. (4962929) in view of Swierski et al. (20070114095).  Jones in view of Melton Jr. fails to disclose a securing member.  Swierski et al. teaches the utility of a securing member 20, being positioned on the main body 10, at a juncture of the first and second ends to retain the first and second ends at a static position relative to each other, as best seen in Figure 2. 
The use of securing member is used in the art to prevent movement of the rope.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end of the main body of 
Regarding claim 5 Jones discloses wherein the main body includes a stop knot 20, in the second portion adjacent to the second end.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (20080000719) in view of Melton Jr. (4962929) in view of Burkinshaw (20150297937). Jones in view of Melton Jr. as advanced above fails to disclose wherein the main body is comprised of UHMWPE.  Burkinshaw teaches the utility of the apparatus comprised of UHMWPE, as recited in paragraph [0049].  The use of UHMWPE is used in the art due to its resistance to abrasion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Jones in view of Melton Jr. of UHMWPE as taught by Burkinshaw due to its resistance to abrasion.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A proposed Examiner's Amendment was made by both Examiner Bradford and Mr. Dix however an agreement was not able to be reached.

Allowable Subject Matter
Claim 14 is allowed.
Claims 6-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634